DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11, and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, the claim language specifies facing building members being mounted in rows which are usually aligned horizontally.  Are they aligned horizontally or not?  This lack of clarity renders the scope of the Claim indefinite.  An appropriate correction is required.
Claims 9 and 19 recites the limitation "the form".  There is insufficient antecedent basis for this limitation in the claim.  An appropriate correction is required.
Claim 11 recites the limitation "the thickness".  There is insufficient antecedent basis for this limitation in the claim.  An appropriate correction is required.
Claim 18 recites the limitation "the rear".  There is insufficient antecedent basis for this limitation in the claim.  An appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. 20100107534).
In re Claims 1, 3, and 13, Scott teaches a cladding panel with a plurality of facing building members (50) mounted on a backing of settable/cementious material (concrete 55), (Figures 14 and 19 show the facing building members (50,52) are mounted in rows which are usually aligned horizontally in use, with settable material located in joints between adjacent facing building members in the rows, and settable material located in joints between neighboring rows of facing building members.  Form (10) with brick facing receptacles (11) which determines building members (50,52) placement produces a staggered alignment between adjacent brick row/courses by one half brick.  (Paragraph 0040), This staggered placement results in the joints between adjacent facing building members in a row that are not aligned with the joints between adjacent facing building members in neighboring rows of facing building members.  The facing building members has front faces and a rear side, with multiple recesses being provided in the rear side of at least some of the facing building members in each row, which recesses extend part way into the facing building member and receive settable material.  Figures 8 and 16 show recesses that extend perpendicular to the rows of the facing 
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e recesses, does not depend on its method of production, i.e. cutting by water jet. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re Claims 4-7 Scott has been previously discussed.  The examiner notes that the recesses shown in Figure 8 and 16 are not dovetailed.  However Figure 13 does show dovetailed recesses.  This dovetail configuration results in recesses that widen/diverge toward the front of the brick member.  While the dovetails are not shown to have rounded edges this would be an obvious change in shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) that would allow easier handily of the brick member.  Having dovetails instead of the straight wall recesses shown in 
In re Claims 9-10 Scott has been previously discussed.  The facing building member (50) is in the form of a brick facing member and appears to resemble a part of a brick. However, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e brick building member, does not depend on its method of production, i.e.cutting a brick into sections.
In re Claim 11 Scott has been previously discussed but does not specifically teach that each recess extends from between 10 and 60% of the thickness of the facing building member.  However It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have recesses of this size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Recesses in this range would allow for sufficient concrete to adhere to the brick member for a strong connection while maintaining the structural integrity of the brick member.
In re Claims 14-16, Scott has been previously discussed but does not specifically teach that the concrete is fiber reinforced ultra-high performance concrete.  
It would have been obvious to one having ordinary skill in the art to use fiber reinforced ultra-high performance concrete, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Fiber reinforced ultra-high performance concrete is very durable and less resistant to crumbling.  It provides a strong anchor for the brick building members.  Having longer fiber lengths, including those longer that the thickness between rows would be obvious as they would lead to improved concrete strength while providing reinforcement against tensile stresses.
In re Claim 17, Figures 15 and 19 of Scott show that the rear of the panel is a continuous layer of the concrete (55).
Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. 20100107534) in view of Salenius (U.S. 20180243956))
In re Claims 18-21, Scott has been previously discussed but does not teach extra settable material are provided on the rear of the cladding panel.
Salenius teaches a panel with facing member (1) mounted on a backing material (22).  This backing further includes additional material (25), shown in Figure (10).  This material (25) extends into the page and may be thought of as forming beams on the back of backing material (22).  These beams have keying/dovetailed surfaces that engage tapered apertures (26), preventing a separation between backing material (22) and layer (21).  (Paragraph 0116).  I would be obvious to one of ordinary skill in the art at the time of filing to incorporate the support areas taught be Salenius with the panel taught by Scott.  In the Scott/Salenius combination these beams would have dimension .
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. 20100107534) in view of Diercks et (U.S. 20190292792) or Gardiner (U.S. 20170274556)
Scott teaches forming a cladding panel by placing a plurality of facing building members (50) on a backing of settable/cementious material (concrete 55), (Figures 14 and 19 show the facing building members (50,52) are mounted in rows which are usually aligned horizontally in use, with settable material located in joints between adjacent facing building members in the rows, and settable material located in joints between neighboring rows of facing building members.  Form (10) with brick facing receptacles (11) which determines building members (50,52) placement produces a staggered alignment between adjacent brick row/courses by one half brick.  (Paragraph 0040), This staggered placement results in the joints between adjacent facing building members in a row that are not aligned with the joints between adjacent facing building members in neighboring rows of facing building members.  The facing building members has front faces and a rear side, with multiple recesses being provided in the rear side of at least some of the facing building members in each row, which recesses 
Scott does not teach cutting the recesses in the facing building member’s rear side with a water jet.
Gardiner teaches shaping block (96) using a cutting apparatus (1) with a water jet.  Paragraph 0053.
Diercks shaping a fiber cement panel with a cutting water jet.  Paragraphs 0024,0025
It would be obvious to one of ordinary skill in the art at the time of filing to use a water jet cutter to form the recesses on the building members taught by Scott.  Water jet cutting is versatile and cuts through a variety of materials from plastics, metals, stone, or rock.  The cuts are usually clean and require less finishing.  The only material waste are the material being cut and the water.  There are no fiber or material waste from the cutting tool itself.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. 20100107534) in view of Pearson (GB 1,574,935)
In re Claim 2, Scott has been previously discussed but does not teach recesses are provided in ends of the facing building members.
Pearson teaches brick members with recesses (5,6) and end recesses (3).  (Figure 1)  
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporated end recesses into the building members taught by Scott.  They would have further increased the contact area between the concrete and the brick members and encouraged more uniform flow of the bonding concrete.  This would promote a stronger connection between the brick member and concrete.  The brick members in each row would be located adjacent facing brick members with recesses in their other ends to produce a larger combined recess.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633